Citation Nr: 9910239	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
skeletal abnormality of the left leg.

2.  Entitlement to service connection for a skeletal 
abnormality of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the veteran's attempt to 
reopen his claim for service connection for skeletal 
abnormalities of the left foot and leg.

The Board notes that the RO has characterized the issue as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for congenital 
abnormality of the left foot and leg.  As no prior 
adjudication of the veteran's left foot disorder is 
documented in the claims file, the Board will analyze this 
issue as an original claim for service connection.


FINDINGS OF FACT

1.  In an unappealed decision of October 1973, the RO denied 
the veteran's claim for service connection for a shortened 
left leg.

2.  The veteran has submitted evidence which bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The veteran's skeletal abnormality of the left leg and 
skeletal abnormality of the left foot are congenital 
disorders.


CONCLUSIONS OF LAW

1.  The October 1973 rating decision is final; however, the 
veteran has submitted new and material evidence requiring the 
claim for service connection for a skeletal abnormality of 
the left leg be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).

2.  The claims for service connection for a skeletal 
abnormality of the left leg and a skeletal abnormality of the 
left foot are not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first submitted a claim for service connection 
for curvature of the spine and a shortened left leg in August 
1973, which was denied in October 1973.  The same month the 
veteran was notified of the denial and of his appellate 
rights, but he did not appeal the RO's decision.  

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's October 1973 denial of service connection for a 
shortened left leg, that determination is final.  Id.; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence, submitted to reopen a claim, will 
be presumed credible solely for the purpose of determining 
whether the claim has been reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a), the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, No. 97-1534, slip. op. at 15 
(Vet. App. Feb. 17, 1999); Winters v. West, No. 97-2180, 
slip. op. at 4 (Vet. App. Feb. 17, 1999).  If the claim is 
well grounded, the duty to assist must be fulfilled and then 
the claim is evaluated on the merits.  Winters, slip. op. at 
4.

The veteran's service medical records were the only pertinent 
evidence contained in the claims file at the time of the RO's 
October 1973 decision.  There were no records of current 
treatment or diagnosis of a leg disorder.  For that reason, 
the RO denied the claim.

The pertinent evidence which has been associated with the 
claims file since the October 1973 rating decision is as 
follows:  a June 1993 report of VA compensation and pension 
examination, including x-rays of the spine; VA medical center 
treatment records dated May-July 1997; and a transcript of a 
June 1998 hearing.  The VA treatment records contain the 
objective finding that the left leg seems shorter than the 
right leg and that the veteran suffers from skeletal 
abnormalities.  Given that the RO denied the original claim 
for service connection for a left leg disorder on the ground 
that there was no evidence of a current diagnosis, the new 
evidence is material and the claim must be reopened.

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence. Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Id. 
at 1467-68.

VA records dated May 1997 diagnose low backache and include 
the objective finding that the left leg seems shorter than 
the right.  Additional VA treatment records, dated July 1997, 
state that the veteran has a history of a skeletal imbalance 
including a small left foot and short left leg which cause 
low back pain and foot pain.  The examining medical officer 
diagnosed the veteran with foot pain secondary to skeletal 
abnormalities and referred the veteran for fitting of special 
shoes or supports.  There are no further findings with regard 
to the veteran's leg and foot contained within the claims 
file.

The medical evidence is clear that the veteran's leg and foot 
disorders are congenital in nature.  Thus, conversely, these 
disorders did not arise from service.  The record is entirely 
devoid of any medical evidence of a nexus to service.  The 
veteran himself is not competent to testify as to the 
etiology of his disorders.  In order to establish the nexus 
component of a well-grounded claim, the veteran must present 
competent medical evidence linking his current condition to 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Therefore, the 
veteran's claims for service connection for skeletal 
abnormalities of the left leg and foot are not well grounded.


ORDER

Because they are not well grounded, the claims of entitlement 
to service connection for skeletal abnormalities of the left 
leg and left foot are denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

